17-2546
     Rios-Chirino v. Barr
                                                                                    BIA
                                                                               Straus, IJ
                                                                           A206 629 532
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of May, two thousand nineteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            PETER W. HALL,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   EDUARDO DAVID RIOS-CHIRINO,
14            Petitioner,
15
16                      v.                                       17-2546
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Michael Boyle, North Haven, CT.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Mary Jane
27                                      Candaux, Assistant Director;
28                                      Stephanie E. Beckett, Trial
29                                      Attorney, Office of Immigration
30                                      Litigation, United States
31                                      Department of Justice, Washington,
32                                      DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner    Eduardo   David   Rios-Chirino,   a   native   and

6    citizen of Honduras, seeks review of a July 18, 2017, decision

7    of the BIA affirming a November 21, 2016, decision of an

8    Immigration Judge (“IJ”) denying Rios-Chirino’s application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).        In re Eduardo David

11   Rios-Chirino, No. A 206 629 532 (B.I.A. July 18, 2017), aff’g

12   No. A 206 629 532 (Immig. Ct. Hartford Nov. 21, 2016).           We

13   assume the parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       We have reviewed the IJ’s decision as modified and

16   supplemented by the BIA.    Wala v. Mukasey, 511 F.3d 102, 105

17   (2d Cir. 2007).   The applicable standards of review are well

18   established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

19   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20       To establish eligibility for asylum and withholding of

21   removal, “the applicant must establish that race, religion,

22   nationality, membership in a particular social group, or

                                     2
1    political opinion was or will be at least one central

2    reason for persecuting the applicant.”    8 U.S.C.

3    § 1158(b)(1)(B)(i); id. § 1231(b)(3)(A); see also Matter of

4    C-T-L-, 25 I. & N. Dec. 341, 348 (BIA 2010).    Asylum or

5    withholding of removal “may be granted where there is more

6    than one motive for mistreatment, as long as at least one

7    central reason for the mistreatment is on account of a

8    protected ground.”   Acharya v. Holder, 761 F.3d 289, 297

9    (2d Cir. 2014) (internal quotation marks omitted).       An

10   applicant “must provide some evidence of [a persecutor’s

11   motives], direct or circumstantial.”     INS v. Elias-

12   Zacarias, 502 U.S. 478, 483 (1992); see also Manzur v. U.S.

13   Dep’t of Homeland Sec., 494 F.3d 281, 291 (2d Cir. 2007).

14       Substantial evidence supports the agency’s

15   determination that Rios-Chirino failed to demonstrate that

16   the harm he suffered or fears would be on account of a

17   family-based social group.   See Edimo-Doualla v. Gonzales,

18   464 F.3d 276, 282-83 (2d Cir. 2006) (applying substantial

19   evidence standard to nexus determination).    Rios-Chirino

20   provided only minimal circumstantial evidence that the gang

21   members who assaulted him and his cousin were motivated to

22   harm him because his grandfather stopped paying MS-13.        See

                                   3
1    Elias-Zacarias, 502 U.S. at 483.   Although, when first

2    asked for the reason the gang members attacked him, Rios-

3    Chirino stated, “the existing problem, my grandfather not

4    paying the money . . .   They told us about that.   Because

5    my grandfather didn’t want to pay much money to them.”

6    However, when asked on cross-examination if the gang

7    members said why they targeted him, Rios-Chirino answered,

8    “[n]o, they just were able to take the telephone, the bike,

9    and the money.”   Rios-Chirino’s written statement did not

10   report that the gang members mentioned his grandfather.

11   Because his testimony is unclear about what, if anything,

12   the gang members said about his grandfather, and he later

13   testified that the gang members did not give a reason for

14   targeting him, the agency reasonably concluded that Rios-

15   Chirino did not establish that his family membership was

16   one central reason for his assault.   See Acharya, 761 F.3d
17   at 297.   Additionally, Rios-Chirino’s testimony that the

18   gang members asked him and his cousin what gang they

19   belonged to is circumstantial evidence that they were

20   targeted based on suspected gang membership.   See Elias-

21   Zacarias, 502 U.S. at 483.

22       Furthermore, Rios-Chirino did not allege that any of his

                                   4
1    family members in Honduras have been threatened or harmed

2    since his and his cousin’s 2013 assault.          This undermines his

3    assertion that his family members or young family members are

4    being targeted.     Cf. Melgar de Torres v. Reno, 191 F.3d 307,

5    313 (2d Cir. 1999) (finding claimed fear of future persecution

6    weakened   when    similarly    situated    family     members   remain

7    unharmed in petitioner’s native country).

8        Because Rios-Chirino had little evidence linking his

9    assault to his family ties and no evidence that any family

10   member has been harmed since 2013, the agency did not err in

11   finding that Rios-Chirino failed to establish that family

12   membership or a family-based social group was a central reason

13   that he was harmed or would be harmed by gang members.                See

14   Elias-Zacarias, 502 U.S. at 483; Acharya, 761 F.3d at 297.

15   Because    the     agency’s     determination      that      there    was

16   insufficient proof of this nexus disposes of Rios-Chirino’s

17   case, it is unnecessary to reach the agency’s finding that

18   Rios-Chirino’s     assault     did   not   rise   to   the    level   of

19   persecution.      See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)

20   (“As a general rule courts and agencies are not required to

21   make findings on issues the decision of which is unnecessary

22   to the results they reach.”).

                                          5
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O’Hagan Wolfe,
5                             Clerk of Court
6




                               6